DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Response to Amendment
In response to the final action from 9/20/2021, the applicant has submitted a request for continued examination, filed 12/20/2021, amending claims 1, 18, 20, while arguing to traverse the prior art and other rejections. Applicant’s arguments have been fully considered and have been determined persuasive. Therefore claims 1-20 are allowable over prior art for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “CHARACTERIZING ACCURACY OF ENSEMBLE MODELS FOR AUTOMATIC SPEECH RECOGNTIION BY DETERMINING A PREDETERMINED NUMBER OF MULTIPLE ASR ENGINES BASED ON THEIR HISTORICAL PERFORMANCE” so as to be more descriptive of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1, 18, and 20 recite using “neural networks” on “multiple” “speech” “recognizers” to do speech recognition. As an initial step it “generate[s] features” “representing transcriptions” done on a “recording”. The said “features” comprise “first” “features” (“length of a transcription”, “confidence”), and “second” “features” (e.g. “pairwise comparisons of transcriptions”); “third” “features” (generated from “best transcriptions”); “fourth” “features” (e.g. “duration of voice activity” and/or “cepstral” and/or “MFCC” and/or “letters per second” (spec. ¶ 0069)). It then “applies” “machine learning” “to the features to produce” a “score” of a “best transcription” (spec. ¶ 0070 lines 3+ “For example” “ranging from 0 to 1” , which represent “accuracy” “correctness” (spec. ¶ 0044)). Subsequently it applies a couple of “thresholds” “to the score” to determine level of “accuracy” of the “best transcription”, i.e., such that if this “score” “falls between” a “first” and a “second” “threshold”, it is determined to be “candidat[e]” for “human transcription” (spec. ¶ 0072 last sentence). 
A critical step “to produce the score representing the accuracy of the best transcription” is “determining a predetermined number of the multiple ASR engines having historical performance in generating transcripts that are better than the 
Prior art of record Zhou et al. (US 2018/0137857) shows in Fig. 2 step “204: “GENERATE MULTIPLE CANDIDATE SPEECH RECOGNITION RESULTS” (i.e., “text” (transcriptions)) “USING MULTIPLE SPEECH RECOGNITION ENGINES” “BASED ON RECORDED SPEECH INPUT”; step “208”: “EXTRACT ONE OR MORE OF TRIGGER PART FEATUERS, CONFIDENCE SCORE FEATURES” (generating features using multiple ASRs) “FROM EACH CANDIDATE SPEECH RECOGNITION RESULT”, and according to ¶ 0053 lines 9+: “Levenshtein distance metric that quantifies the differences between the speech recognition result and the predetermined ground-truth speech input training data”; ¶ 0033 lines 1-2: “feature extractor” “generates” “a” “bag-of-words with decay feature” (plurality of features generated); ¶ 0046 last 5 lines: “The controller 148 identifies the candidate speech recognition result with the highest ranking score” (a best transcription of recording generated) “based on the index of the output neuron” “that produces the highest ranking score with the neural network” (based on a neural network model). Furthermore step “212” teaches “GNERATE RANKING SCORES” (producing scores representing accuracy of transcriptions including “highest ranking” (best) “result”, and 
Zhou et al. though is silent on selecting a subset of its “MULTIPLE SPEECH RECOGNITION ENGINES” based on their “historical performance” instead of using all the said “ENGINES”. Chopra et al. (US Patent 10,529,324) does teach in Col. 9 lines 16+: “selecting” (selecting one speech recognizer) “using a balancer, an automatic speech recognition tool from a plurality of automatic speech recognition tools” “for the geographic location” (i.e. under a predetermined condition corresponding to location as well as “dialect” (Col. 9 line 14)) “based at least” “on a historical accuracy” (based on historical performance) “of the plurality of automatic speech recognition tools” “compris[ing] a neural network” “that utilizes classification training”; Col. 7 lines 31+ “various ASR(s) may be utilized to generate the textual representation” “and each is assigned a confidence score” (producing a score for the transcriptions) “to narrow or select the proper ASR”, where according to Col. 7 lines 18+: “confidence score may be based off of historical statistical information”.
However as quoted above Chopra et al. “select[s]” only one “automatic speech recognition tool” “from a plurality of automatic speech recognize[ers]”, based on “historical accuracy” (historical performance). This is in contrast to the instant application that selects a “predetermined number of the multiple ASR engines having 
Further search did not produce any prior art teaching this phenomenon. Therefore these claims became allowable. Claims 2-12 (dependent on claim 1), 14-17, 19 (dependent on claim 13) further limit their allowed parent claims and are thus allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
February 18th 2022.